UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-1617



YIQUN GUO,

                                               Plaintiff - Appellant,

         versus


THE RYLAND GROUP, INCORPORATED,

                                                Defendant - Appellee,

         and

ARLENE MALECH; DOUGLAS TOWNSEND,

                                                           Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-1319-JFM)


Submitted:   August 5, 1997                 Decided:   August 25, 1997


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yiqun Guo, Appellant Pro Se. Richard J. Hafets, Eric Paltell,
PIPER & MARBURY, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant, Yiqun Guo, appeals the district court's orders
awarding costs to the Defendant Ryland Group and denying Guo's mo-
tion for reconsideration of the order. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Guo
v. Ryland Group, Inc., No. CA-95-1319-JFM (D. Md. Apr. 2, 1997;

April 15, 1997). We find that the district court properly denied

Guo’s motion for reconsideration because the clerk's order awarding
costs to Ryland Group was not barred by res judicata. Res judicata

is inapplicable to the bill of costs award because the prior denial

of attorneys' fees decided a separate issue and did not implicate

the bill of costs. We deny Ryland's motion to dismiss the appeal.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                          AFFIRMED




                                2